Case: 19-14923    Date Filed: 09/16/2020   Page: 1 of 2



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14923
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:19-cr-00020-JDW-PRL-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus


BRIAN JONES,

                                                           Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 16, 2020)

Before BRANCH, BRASHER, and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-14923     Date Filed: 09/16/2020   Page: 2 of 2



      Rosemary Cakmis, appointed counsel for Brian Jones in this direct criminal

appeal, has moved to withdraw from further representation of Defendant-Appellant

Brian Jones and filed a brief under Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel has correctly assessed

the relative merits of the appeal. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jones’s conviction and sentence are AFFIRMED.




                                         2